Title: To Thomas Jefferson from Gideon Granger, 24 March 1808
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Mar: 24. 1808.
                  
                  G Granger presents his Compliments to the President and incloses a petition to him, from The House of Justin & Elias Lyman New York
                  He also encloses a letter from the District Attorney of Connecticut by which it will appear that measures have been taken to terminate the Libel prosecutions.
               